Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 30, 2021 has been entered.
 
Response to Amendment
2.	Claims 1, 21, 22, 34, 52, 53, 55, 56, 59 and 62 have been amended and claims 66-69 added as requested in the amendment filed on September 30, 2021. Following the amendment, claims 1-3, 21, 22, 34 and 52-69 are pending in the instant application.
3.	Claims 1-3, 21, 22, 34 and 52-69 are under examination in the instant office action.
4.	Any objection or rejection of record, which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
5.	Applicant’s arguments filed on September 30, 2021 have been fully considered but they are not deemed to be persuasive for the reasons set forth below. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-3, 21, 22, 34 and 52-69 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
7.	Claims 1 and 66 are vague and indefinite for reasons of record as applied to claim 1 in section 6 of Paper mailed on February 07, 2020 and in section 7 of Paper mailed on August 27, 2021. Applicant is advised that amendment to the claim did not overcome the instant rejection, p. 7 of the Response. Briefly, claims 1 and 66, as currently presented, recite limitation “assay enzymes capable of acting upon the product of a reaction between the neural injury biomarker the substrate”. MPEP 2173.05(g) states: “Examiners should consider the following factors when examining claims that contain functional language to determine whether the language is ambiguous: (1) whether there is a clear cut indication of the scope of the subject matter covered by the claim; (2) whether the language sets forth well-defined boundaries of the invention or only states a problem solved or a result obtained; and (3) whether one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim.” In the instant case, the claims recite “assay enzymes” but then define the product by their ability to function. While a functional limitation can provide a patentable distinction (limit the claim scope) by imposing limits on the function of a structure, material or action, in the instant 
	8.	Claim 22 stands rejected for reasons of record in section 8 of Paper mailed on August  27, 2020. Briefly, the claim recites two or more of the assays without specifically pointing out what assays are intended by the claim. This renders the claim indefinite.
	9.	Claim 66 is indefinite for reciting limitation “administering, based on said detecting, to the subject a treatment for the neural injury”. It is not clear and cannot be determined from the claim or the specification as filed what stands for “based on said detecting”. Amendment to the claim to recite “when the biomarker is detected”, for example, would obviate this grounds of rejection.	
10.	Claims 2-3, 21, 34, 52-65 and 67-69 are indefinite for being dependent from indefinite claim(s).

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

New Matter rejection under the provisions of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), written description. 
MPEP § 714.02 states that Applicant’s reply to the Office action must be fully responsive. Specifically, “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06”. Further, MPEP § 2163.06 states that if new matter is added to the claims, the rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ) - written description requirement, is appropriate. The proscription against the introduction of new matter in a patent application serves to prevent an applicant from adding information that goes beyond the subject matter originally filed. See In re Rasmussen, 650 F.2d 1212, 1214, 211 USPQ 323, 326 (CCPA 1981). Thus, the written description requirement prevents an applicant from claiming subject matter that was not adequately described in the specification as filed. New or amended claims which introduce elements or limitations that are not supported by the as-filed disclosure violate the written description requirement. 
35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph sets forth the written description requirement as follows: The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by Vas-Cath lnc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1116-17 (Fed. Cir. 1991).
The basic function of a patent specification is to disclose an invention. The written description serves a quid pro quo function “in which the public is given ‘meaningful disclosure in exchange for being excluded from practicing the invention for a limited period of time.’” Univ. of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 922, 69 USPQ2d 1886, (Fed. Cir. 2004) (quoting Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956, 970, 63 USPQ2d 1609. 63 USPQ2d 1618, (Fed. Cir. 2002)). In other words, the applicant must “convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention,” Vas-Cath Inc., 935 F.2d at 1563-64, and demonstrate that by disclosure in the specification of the patent. 
In the instant case, new claims 66, 67 and 69 specifically require possession of the methods of treatment for neural injury. The specification as originally filed does not provide support for the invention as now claimed. Thus, the written support for the new limitation is not readily apparent in the specification as filed.
Because the instant claims now recite limitations which were not clearly disclosed in the specification as filed, these limitations introduce new concepts and violate the description requirement of the first paragraph of 35 U.S.C. 112.
     	To obviate the instant rejection of record, Applicant is invited to provide sufficient written support for the limitations indicated above. See MPEP 714.02 and 2163.06.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

12.	Claims 1-3, 21, 22, 34 and 52-65 stand rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more for reasons of record in section 11 of Paper mailed on August 27, 2021.  
Applicant traverses the rejection at pp. 7-10 of the Response. Specifically at p. 8, Applicant argues that, “claim 1 is not directed to a judicially recognized exception to patentability, but instead is directed to an analytical method or process that involves the recited steps, which are neither routine nor conventional. These steps are not directed to any recognized judicial exception to patentability.” While this has been fully considered, the Examiner disagrees. As fully explained earlier, based upon an analysis with respect to the claim as a whole, claims 1-3, 21, 22, 34 and 52-65 are determined to be directed to a judicial exception without significantly more. The instant claims 1-3, 21, 22, 34 and 52-65 encompass changes in the measurable levels or presence of NSE, PGM and NDK-A that are specifically associated with pathology of neural injury, the process that is governed by a law of nature, and thus is a judicial exception. By broadest reasonable interpretation and consistent with the specification as filed (see Title “Immobilized systems for rapid and enhanced multiplexed diagnostics”), present claims encompass methods to diagnose neural injury by detecting “a neural injury biomarker” in a biological sample. Thus, the claims set forth a judicial exception. (Step 2A/1: Yes).  See controlling legal precedent set forth in 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618) dated December 16, 2014 and 2019 Revised Patent Subject Matter Eligibility Guidance (84 FR 50) dated January 07, 2019.
At p. 9, Applicant explains in more detail that, “the steps of claim 1 do not describe a natural law or any other judicial exception to patentability, but rather are directed to a method of detection of the recited neural injury biomarker that involves the recited steps, which are neither routine nor conventional. Indeed, there is no evidence offered that the steps of “(1) providing a substrate of the neural injury biomarker; (ii) providing one or more assay enzymes capable of acting upon the product of a reaction between the neural injury biomarker and the substrate, wherein at least one of the one or more assay enzymes is immobilized on a support and at least one of the one or more assay enzymes is a signal-transducing molecule; and (iii) contacting the biological sample with the substrate and the one or more assay enzymes under conditions effective to permit a sequential reaction, whereby reaction of the neural injury biomarker with the substrate causes a single reaction or a series of coupled reactions that cause production of a measurable signal by the signal-transducing molecule; and detecting, based on said subjecting, the measurable signal, wherein the measurable signal indicates presence of the neural injury biomarker in the biological sample” are routine or conventional. Since amended claim 1 is not directed to a judicial exception to patentability, further analysis under the two-prong test of Mayo to determine whether the steps of the claim are transformative is not required”. Applicant’s arguments have been given full consideration but found to be not persuasive for reasons of record fully explained earlier and also above. Because the claims recite a judicial exception, the prong two of Step 2A requires identifying whether there are additional elements recited in the claim beyond the judicial exception(s) and evaluating those additional elements to determine whether they integrate the exception into a practical application of the 
For reasons fully explained earlier and reasons above, the rejection is maintained. 
	
	
	
Conclusion
13.	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA N CHERNYSHEV whose telephone number is (571)272-0870. The examiner can normally be reached 9AM to 5:30PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLGA N CHERNYSHEV/            Primary Examiner, Art Unit 1649                                                                                                                                                                                            
November 9, 2021